Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	This communication is in response to the amendment filed 9/30/2022. Claims 1, 5, 11, and 15 have been amended. Claims 7, 8, 17, and 18 have been canceled. Claims 1, 2, 5, 10-12, 15, and 20 remain pending and have been examined.

Specification
The specification is objected to because of the following:
Paragraph 30.6 states “Still referring to FIG. 4…” followed by references to elements 604, 620, and 624. However, these elements are present in Figure 6, not Figure 4. 
Appropriate correction is required.

Response to Arguments
A.	Applicant's response with respect to the rejection of claims 1, 2, 5, 10-12, 15, and 20 under 35 USC 112(a) has been fully considered but is not persuasive. 
Applicant does not provide detailed arguments addressing why the rejection should be withdrawn. Examiner maintains that claims 1, 2, 5, 10-12, 15, and 20 fail to satisfy the written description requirement set out in 35 USC 112(a) for the reasons set out in the rejection below.
The rejection of claims 1, 2, 5, 10-12, 15, and 20 under 35 USC 112(a) is maintained.

B.	Applicant’s arguments with respect to the rejection of claims 1, 2, 5, 10-12, 15, and 20 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation - 35 USC § 112(f)
Claims 1 and 11 are no longer interpreted under 35 USC 112(f) due to removal of the term “a nutritional program generator module.”

Claim Objections
The previous objection to claim 11 is withdrawn based on the amendment filed 9/30/2022.
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “as a function of based on” in line 22, which appears to contain a typographical error.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 10-12, 15, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

With regard to claims 1 and 11, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of “producing…a self-based nutritional program as a function of the new profile”.
	Paragraph 19 states that computing device 104 determines a corporeal variation “as a function of biochemical profile 108 and new profile 132,” such as by identifying the difference between the profiles, and identifies a nutritional deficiency based on the corporeal variation. It then only states that “[c]omputing device 104 produces self-based nutritional program 144 as a function of the identified nutritional deficiency” without describing how the computing device produces the nutritional program “as a function of” the nutritional deficiency. Merely describing the data used to perform a function such as determining a nutritional program is not sufficient to provide written description support for how that function is actually performed.
While paragraph 20 states that a nutritional program may be produced as a function of a threshold matrix, it does not provide written description support for how that threshold matrix is determined, or for how the nutritional program is then produced using the threshold matrix. For example, paragraph 20 states that “[t]he threshold matrix may be generated as a function of analysis process 128, wherein the analysis process may consist of a finitary analysis process, a partial analysis process, and/or a traditional analysis process, wherein a traditional analysis process is unary analysis processes such as negation and trigonometric functions,” and that “[t]he threshold matrix may be generated as a function of analysis process 128 using new profile 132 and at least a nutritional threshold.” However, merely stating that the matrix may be generated using generically described analyses such as finitary analysis processes, without providing any example of an actual analysis process usable to generate the matrix, is not sufficient to provide written description support. Paragraph 20 provides no further description of how a nutritional program would then be determined using a threshold matrix.
By not providing any example of an algorithm or steps used to achieve the above functions, Applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that Applicant had possession of the claimed invention at the time the application was filed.
Claims 2, 5, 10, 12, 15, and 20 inherit the deficiencies of claims 1 and 11 and are likewise rejected. 

Claim Rejections - 35 USC § 112
The previous rejection of claims 1, 2, 10-12, and 20 under 35 USC 112(b) is withdrawn based on the amendment filed 9/30/2022. The rejection of claims 7, 8, 17, and 18 is rendered moot due to cancelation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5 and 15 each recite the limitation "the edible directory" in line 4.  There is insufficient antecedent basis for this limitation in the claim because neither claim previously recites an “edible directory.” Examiner notes that claims 1 and 11 each recite an edible dictionary, not an edible directory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 10-12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haddad et al (US Patent Application Publication 2019/0145988) in view of Contractor et al (US Patent Application Publication 2016/0106142) and Albed Alhnan et al (US Patent Application Publication 2020/0146994).

With regard to claim 1, Haddad discloses the claimed system for initiating manufacturing of an edible combination, the system comprising a computing device ([58], [102], [105]-[107], Figure 3), the computing device configured to:
identify at least a biochemical profile as a function of a first biological extraction received at a first time ([20]-[22], [43], [58], and [76] describe collecting a biological sample and identifying a molecular blood profile of a user),

generate a new profile ([25], [26], [39], and [44]), wherein generating the new profile comprises: 
obtaining a second biological extraction received at a second time later than the first time ([25], [26], [33], [39], and [44] describe collecting a second biological sample as well as user input at a second time); and
generating the new profile as a function of the second biological extraction ([38], [39], [47], [122], and [170] describe using the received user inputted information, such as fitness and lifestyle information, as part of generating the new profile; [25], [26], [33], [39], and [44] describe collecting a second biological sample as well as user input at a second time and generating a new profile; Figure 4, [55], [106], [108] describe determining the profile from the measured values.);

produce a self-based nutritional program as a function of the new profile ([44], [59], [130], and [133] describe determining changes between each collected set of samples and respective profiles; [29], [30], [33], and [130] describe continually monitoring the difference between a desired target level of nutrients after receiving each profile, i.e. determining how much the user is still deficient; [143]-[146] provide an example of target levels for Calcifediol and Omega-3; [23], [24], [33], [44], [106], [113], and [117] describe determining recommended nutrient doses based on the determined deficiency); and

determining an edible index using at least an edible dictionary ([34] describes potential nutritional supplements selectable by the system, i.e. an edible directory, while [42] describes selecting individualized ones of the nutritional supplements particular to the user, i.e. an edible index; [176]-[179] describe also choosing from dietary supplements produced by third parties) to initiate manufacturing of an edible combination selected based on the self-based nutritional program using a manufacturing system ([42], [107], and [182] describe manufacturing the individualized nutritional supplements using a manufacturing system),

but does not expressly disclose:
the manufacturing system being automated;
the automated manufacturing system comprising:
a controller communicatively connected to the computing device that includes a sequential control device that produces a sequence of commands without feedback from other components of the automated manufacturing system; and
an additive manufacturing device configured to execute additive manufacturing processes based on the sequence of commands produced by the controller, wherein the additive manufacturing device is connected to the controller by a wireless connection, the additive manufacturing device further configured to:
add material in the form of a stack of incremental layers, wherein each layer represents a cross-section of an object to be formed, wherein each cross-section is sent and generated as a three-dimensional model of an object to be formed on the computing device, wherein the computing device includes a slicer configured to derive from that model a series of cross-sectional layers that together form the object.


However, Contractor teaches that it was old and well known in the art of edibles manufacturing before the effective filing date of the claimed invention to include as part of an automated manufacturing system, a controller that includes a sequential control device that produces a sequence of commands without feedback from other components of the automated manufacturing system ([20], [29], [35], and claim 1 describe a controller/microcontroller which is connected to the mechanical components of a 3D printing device and which sends commands to those components), and an additive manufacturing device (Figure 1 and [20] describe a 3D printing device) configured to execute additive manufacturing processes  based on the sequence of commands produced by the controller ([20], [29], [35], and claim 1 describe the controller/microcontroller which sends commands to the mechanical components of the 3D printer), the additive manufacturing device configured to: add material in the form of a stack of incremental layers, wherein each layer represents a cross-section of an object to be formed, wherein each cross-section is sent and generated as a three-dimensional model of an object to be formed on the computing device, wherein the computing device includes a slicer configured to derive from that model a series of cross-sectional layers that together form the object ([16], [35], [39], and claim 1 describe the system transforming 3D CAD models into horizontal cross-sections, i.e. slicing, and the 3D printer creating the food item by depositing successive layers of food components).
Therefore it would have been obvious to one of ordinary skill in the art of edibles manufacturing before the effective filing date of the claimed invention to modify the system of Haddad to include as part of an automated manufacturing system, a controller that includes a sequential control device that produces a sequence of commands without feedback from other components of the automated manufacturing system, and an additive manufacturing device wherein the additive manufacturing processes is based on the sequence of commands produced by the controller, the additive manufacturing device comprising: adding material in the form of a stack of incremental layers, wherein each layer represents a cross-section of an object to be formed, wherein each cross-section is sent and generated as a three-dimensional model of an object to be formed on the computing device, wherein the computing device includes a slicer configured to derive from that model a series of cross-sectional layers that together form the object as taught by Contractor since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Haddad already discloses manufacturing the edible combination using a manufacturing system, and doing so using an automated manufacturing system including a controller producing a sequence of commands and an additive manufacturing device according to the above limitations as taught by Contractor would perform that same function in Haddad, making the results predictable to one of ordinary skill in the art (MPEP 2143).

While the combination of Haddad and Contractor teaches a controller and an additive manufacturing device configured to execute additive manufacturing processes based on the sequence of commands produced by the controller as cited above, it does not expressly teach the additive manufacturing device being connected to the controller by a wireless connection.
However, Albed Alhnan further teaches that it was old and well known in the art of edibles manufacturing before the effective filing date of the claimed invention to connect an additive manufacturing device to a controller of that additive manufacturing device via a wireless connection ([7], [8], [10], [18], [19], and [88] describe a 3D printer and associated wirelessly-connected controlling computer for printing a food product; [154]-[156] further describe the computer, i.e. a controller, being wirelessly connected to and controlling the printing apparatus).
Therefore it would have been obvious to one of ordinary skill in the art of edibles manufacturing before the effective filing date of the claimed invention to modify the combination of Haddad and Contractor to connect an additive manufacturing device to a controller of that additive manufacturing device via a wireless connection as taught by Albed Alhnan since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. As explained above, the combination of Haddad and Contractor already teaches a controller and an additive manufacturing device configured to execute additive manufacturing processes based on the sequence of commands produced by the controller, and connecting the additive manufacturing device to the controller via a wireless connection as taught by Albed Alhnan would perform that same function in Haddad and Contractor, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With regard to claim 2, Haddad/Contractor/Albed Alhnan teach the system of claim 1. Haddad further discloses: 
wherein first biological extraction includes at least a marker relating to a user biochemical status ([22], [43], and [117] describe the profile as including various nutritional markers related to a user’s needs; [76]-[84] list example nutritional biochemical markers).

With regard to claim 5, Haddad/Contractor/Albed Alhnan teach the system of claim 1. Haddad further discloses: 
wherein the at least an edible directory comprises a database that relates to one or more markers associated with the user biochemical status ([34] describes the potential nutritional supplements selectable by the system, such as vitamins and fatty acids, while [143]-[148] describe stored data related to markers of the user’s current levels; [113]-[115] and [117]-[120] describe using this and other information as part of analysis functions within the system, i.e. the information is stored. Examiner notes that the claim only requires that the database “relates to” one or more markers associated with the user biochemical status, a broadest reasonable interpretation of which only requires that the information in the database is connected or related in some way with the markers and does not require that the database itself store information providing the relation. A database of potential supplements which could influence or are connected with markers would satisfy the limitation as presently recited).

With regard to claim 10, Haddad/Contractor/Albed Alhnan teach the system of claim 1. Haddad further discloses: 
wherein initiating the manufacturing of an edible combination further comprises determining at least an edible index using at least an edible directory ([34] describes potential nutritional supplements selectable by the system, i.e. an edible directory, while [42] describes selecting individualized ones of the nutritional supplements particular to the user, i.e. an edible index; [176]-[179] describe also choosing from dietary supplements produced by third parties) and initiating the manufacturing of an edible combination as a function of the edible index ([42], [107], and [182] describe manufacturing the individualized nutritional supplements).

With regard to claim 11, Haddad discloses the claimed method for initiating manufacturing of an edible combination, the method comprising:
identifying, by a computing device ([58], [102], [105]-[107]), at least a biochemical profile as a function of a first biological extraction received at a first time ([20]-[22], [43], [58], and [76] describe collecting a biological sample and identifying a molecular blood profile of a user), 
generating, by the computing device, a new profile ([25], [26], [39], and [44]), wherein generating the new profile comprises:
obtaining a second biological extraction received at a second time later than the first time ([25], [26], [33], [39], and [44] describe collecting a second biological sample as well as user input at a second time);

generating the new profile as a function of the training data set ([38], [39], [47], [122], and [170] describe using the received user inputted information, such as fitness and lifestyle information, as part of generating the new profile; [25], [26], [33], [39], and [44] describe collecting a second biological sample as well as user input at a second time and generating a new profile; Figure 4, [55], [106], [108] describe determining the profile from the measured values);

producing, by the computing device, a self-based nutritional program as a function of the new profile ([44], [59], [130], and [133] describe determining changes between each collected set of samples and respective profiles; [29], [30], [33], and [130] describe continually monitoring the difference between a desired target level of nutrients after receiving each profile, i.e. determining how much the user is still deficient; [143]-[146] provide an example of target levels for Calcifediol and Omega-3; [23], [24], [33], [44], [106], [113], and [117] describe determining recommended nutrient doses based on the determined deficiency); and 

determining, by the computing device, an edible index using at least an edible dictionary ([34] describes potential nutritional supplements selectable by the system, i.e. an edible directory, while [42] describes selecting individualized ones of the nutritional supplements particular to the user, i.e. an edible index; [176]-[179] describe also choosing from dietary supplements produced by third parties) to initiate manufacturing of an edible combination selected based on the self-based nutritional program using a manufacturing system ([42], [107], and [182] describe manufacturing the individualized nutritional supplements using a manufacturing system);

but does not expressly disclose:
the manufacturing system being automated;
the automated manufacturing system comprising:
a controller communicatively connected to the computing device that includes a sequential control device that produces a sequence of commands without feedback from other components of the automated manufacturing system; and
an additive manufacturing device configured to execute additive manufacturing processes based on the sequence of commands produced by the controller, wherein the additive manufacturing device is connected to the controller by a wireless connection, the additive manufacturing device further configured to:
add material in the form of a stack of incremental layers, wherein each layer represents a cross-section of an object to be formed, wherein each cross-section is sent and generated as a three-dimensional model of an object to be formed on the computing device, wherein the computing device includes a slicer configured to derive from that model a series of cross-sectional layers that together form the object.

However, Contractor teaches that it was old and well known in the art of edibles manufacturing before the effective filing date of the claimed invention to include as part of an automated manufacturing system, a controller that includes a sequential control device that produces a sequence of commands without feedback from other components of the automated manufacturing system ([20], [29], [35], and claim 1 describe a controller/microcontroller which is connected to the mechanical components of a 3D printing device and which sends commands to those components), and an additive manufacturing device (Figure 1 and [20] describe a 3D printing device) configured to execute additive manufacturing processes  based on the sequence of commands produced by the controller ([20], [29], [35], and claim 1 describe the controller/microcontroller which sends commands to the mechanical components of the 3D printer), the additive manufacturing device configured to: add material in the form of a stack of incremental layers, wherein each layer represents a cross-section of an object to be formed, wherein each cross-section is sent and generated as a three-dimensional model of an object to be formed on the computing device, wherein the computing device includes a slicer configured to derive from that model a series of cross-sectional layers that together form the object ([16], [35], [39], and claim 1 describe the system transforming 3D CAD models into horizontal cross-sections, i.e. slicing, and the 3D printer creating the food item by depositing successive layers of food components).
Therefore it would have been obvious to one of ordinary skill in the art of edibles manufacturing before the effective filing date of the claimed invention to modify the system of Haddad to include as part of an automated manufacturing system, a controller that includes a sequential control device that produces a sequence of commands without feedback from other components of the automated manufacturing system, and an additive manufacturing device wherein the additive manufacturing processes is based on the sequence of commands produced by the controller, the additive manufacturing device comprising: adding material in the form of a stack of incremental layers, wherein each layer represents a cross-section of an object to be formed, wherein each cross-section is sent and generated as a three-dimensional model of an object to be formed on the computing device, wherein the computing device includes a slicer configured to derive from that model a series of cross-sectional layers that together form the object as taught by Contractor since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Haddad already discloses manufacturing the edible combination using a manufacturing system, and doing so using an automated manufacturing system including a controller producing a sequence of commands and an additive manufacturing device according to the above limitations as taught by Contractor would perform that same function in Haddad, making the results predictable to one of ordinary skill in the art (MPEP 2143).

While the combination of Haddad and Contractor teaches a controller and an additive manufacturing device configured to execute additive manufacturing processes based on the sequence of commands produced by the controller as cited above, it does not expressly teach the additive manufacturing device being connected to the controller by a wireless connection.
However, Albed Alhnan further teaches that it was old and well known in the art of edibles manufacturing before the effective filing date of the claimed invention to connect an additive manufacturing device to a controller of that additive manufacturing device via a wireless connection ([7], [8], [10], [18], [19], and [88] describe a 3D printer and associated wirelessly-connected controlling computer for printing a food product; [154]-[156] further describe the computer, i.e. a controller, being wirelessly connected to and controlling the printing apparatus).
Therefore it would have been obvious to one of ordinary skill in the art of edibles manufacturing before the effective filing date of the claimed invention to modify the combination of Haddad and Contractor to connect an additive manufacturing device to a controller of that additive manufacturing device via a wireless connection as taught by Albed Alhnan since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. As explained above, the combination of Haddad and Contractor already teaches a controller and an additive manufacturing device configured to execute additive manufacturing processes based on the sequence of commands produced by the controller, and connecting the additive manufacturing device to the controller via a wireless connection as taught by Albed Alhnan would perform that same function in Haddad and Contractor, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 12 recites limitations similar to those in claim 2, and is rejected on the same grounds set out above with respect to claim 2.

Claim 15 recites limitations similar to those in claim 5, and is rejected on the same grounds set out above with respect to claim 5.

Claim 20 recites limitations similar to those in claim 10, and is rejected on the same grounds set out above with respect to claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rankin What’s New in 3D Printing, Part IV: OctoPrint describes a wirelessly interfaced 3D printer controller which processes and sends GCODE commands to a printer.

Derossi et al Manufacturing Personalized Food for People Uniqueness. An Overview From Traditional to Emerging Technologies describes a system for creating custom food products including by using a 3D printer to construct food in layers.
Sun et al A Review on 3D Printing for Customized Food Fabrication
Wegrzyn et al Food Layered Manufacture: A New Process for Constructing Solid Foods
Lipton et al Additive Manufacturing for the Food Industry
Boland et al (US Patent Application Publication 2006/0081653);
Froseth et al (US Patent Application Publication 2002/0004749);
Bennett et al (US Patent Application Publication 2013/0216982);
Hardee et al (US Patent Application Publication 2017/0148348);
Blander et al (US Patent Application Publication 2012/0130732);
Kane et al (US Patent Application Publication 2008/0221932);
Volach et al (US Patent Application Publication 2015/0269865).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626